         Case 2:18-cv-02337-JAM-DMC Document 23 Filed 10/05/20 Page 1 of 5


1    BRUCE D. CELEBREZZE, State Bar No. 102181
     bruce.celebrezze@clydeco.us
2    MICHAEL A. TOPP, State Bar No. 148445
     michael.topp@clydeco.us
3    J.A. TAYLOR MEEHAN, State Bar No. 298581
     taylor.meehan@clydeco.us
4    CLYDE & CO US LLP
     Four Embarcadero Center, Suite 1350
5    San Francisco, California 94111
     Telephone: (415) 365-9800
6    Facsimile: (415) 365-9801
7    Attorneys for Plaintiff
8    KEMPER INDEPENDENCE INSURANCE COMPANY

9    T. JAMES FISHER, State Bar No. 064079
     1721 Court Street
10   P.O. Box 990460
     Redding, CA 96099-0460
11   Telephone No. 530/244-0909
     Facsimile No. 530/244-0923
12   Email: fisherlawoffice@sbcglobal.net
13   Attorney for Defendant
14   ROBERT KEMPLEY

15                               UNITED STATES DISTRICT COURT
16
                                 EASTERN DISTRICT OF CALIFORNIA
17
18   KEMPER INDEPENDENCE                        Case No. 2:18-cv-02337-JAM-DMC
     INSURANCE COMPANY, an Illinois
19   corporation.                               JOINT STATUS REPORT AND
                                                REQUEST TO CONTINUE STAY
20                  Plaintiff,                  OF ALL PROCEEDINGS;
               v.                               ORDER
21
     ROBERT KEMPLEY, an individual
22   citizen and resident of California,
23                  Defendant.
24
25
26
27
28
     5198812
      JOINT STATUS REPORT AND REQUEST TO CONTINUE STAY OF ALL PROCEEDINGS;
                                     ORDER
         Case 2:18-cv-02337-JAM-DMC Document 23 Filed 10/05/20 Page 2 of 5


1              Plaintiff Kemper Independence Insurance Company and defendant Robert
2    Kempley, by and through their attorneys of record, hereby respectfully submit the
3    following joint status report and request for the Court to continue the stay presently in
4    effect in this action per the Court’s Order Granting Parties’ Stipulation to Stay All
5    Proceedings (ECF No. 17), and the Court’s order of March 31, 2020 granting the
6    parties’ joint request for continued stay of the proceedings (ECF No. 20).
7                                        I.     Case Summary
8              Plaintiff issued a personal insurance policy to Defendant (“the policy”) that
9    included auto liability coverage. Defendant was retained to drive a motor home that
10   towed a trailer from Seattle to Indianapolis for an automobile race, and back to Seattle
11   after the race. The motor home and trailer were owned by third parties. While driving
12   the motor home and trailer back to Seattle, Defendant was involved in a serious car
13   accident that resulted in significant bodily injury to him and his passenger, Tracy Dye,
14   as well as property damage to the motor home and trailer. Plaintiff has filed this
15   lawsuit for a judicial declaration that there is no coverage under the policy for the
16   bodily injury suffered by Defendant and Defendant’s passenger, or for the property
17   damage incurred by the owners of the motor home and trailer as a result of the auto
18   accident.
19                                     II.    Procedural History
20             Plaintiff filed its complaint against Defendant on August 27, 2018 (ECF No. 1).
21   Defendant was served with the summons and complaint on November 20, 2018 (ECF
22   No. 9), and answered the complaint on December 4, 2018 (ECF No. 10). After review
23   of the Joint Status Report (ECF No. 13), the Court issued a Status (Pre-Trial
24   Scheduling) Order setting trial in this matter for February 24, 2020 (EC No. 14).
25             On April 2, 2019, the parties submitted a Stipulation and Proposed Order to Stay
26   All Proceedings for an initial period of six months. The Court ordered the matter
27   stayed and ordered the parties to file a joint status report by October 4, 2019, advising
28
     5198812
     JOINT STATUS REPORT AND REQUEST TO CONTINUE STAY OF ALL PROCEEDINGS;
                                    ORDER
             Case 2:18-cv-02337-JAM-DMC Document 23 Filed 10/05/20 Page 3 of 5


     1    the Court of the progress of the underlying claims and their views as to whether a
     2    continued stay is appropriate.
     3          On October 4, 2019, the parties filed a joint status report advising the Court that
     4    a continued stay was appropriate since the parties were unaware of any suits having
     5    been filed against Defendant arising out of the auto accident to which this insurance
     6    dispute relates (ECF No. 18). The parties stipulated and agreed to file a joint status
     7    report on or before April 3, 2020, informing the Court as to the status of the underlying
     8    claims and their views as to whether a continued stay is appropriate. Upon receipt of
     9    the parties’ March 30, 2020 joint status report, the Court issued an order continuing the
   10     stay and ordering the parties to file a joint status report on or before October 2, 2020.
   11                                III.   Status Of Underlying Claims
   12           On May 7, 2020, Tracy Dye, the passenger injured in the auto accident, filed a
   13     personal injury suit against defendant Kempley and others in the Superior Court of
   14     Pierce County, Washington. Defendant Kempley has not requested that Kemper
   15     provide him with a defense in the Washington action, and instead is being defended by
   16     State Farm, which issued insurance policies insuring the motorhome that defendant
   17     was driving at the time of the accident.
   18           Plaintiff and Defendant are in agreement that in light of the pending Washington
   19     action, it is appropriate to continue the stay of this action.
   20           NOW THEREFORE, the parties stipulate and request that the Court order that
   21     this action should continue to be stayed for a period of six months, at which time the
   22     parties will file a joint status report concerning the progress of the underlying claims
   23     and their views as to whether a continued stay is appropriate.
   24
   25
   26
   27
   28
5198812
          JOINT STATUS REPORT AND REQUEST TO CONTINUE STAY OF ALL PROCEEDINGS;
                                         ORDER
            Case 2:18-cv-02337-JAM-DMC Document 23 Filed 10/05/20 Page 4 of 5


     1
     2
     3
     4
     5
     6
     7
          Dated: October 2, 2020           CLYDE & CO US LLP
     8
     9                                     By: /s/ Michael A. Topp
                                               Bruce D. Celebrezze
   10                                          Michael A. Topp
   11                                          J.A. Taylor Meehan
                                               Attorneys for Plaintiff KEMPER
   12                                          INDEPENDENCE INSURANCE
   13                                          COMPANY
   14     As authorized on date: October 2, 2020
   15                                       LAW OFFICES OF T. JAMES FISHER
   16
                                            By: /s/ T. James Fisher
   17
                                                T. James Fisher
   18                                           Attorney for Defendant ROBERT
   19                                           KEMPLEY

   20
   21
   22
   23
   24
   25
   26
   27
   28
5198812
          JOINT STATUS REPORT AND REQUEST TO CONTINUE STAY OF ALL PROCEEDINGS;
                                         ORDER
             Case 2:18-cv-02337-JAM-DMC Document 23 Filed 10/05/20 Page 5 of 5


     1                                             ORDER
     2          Pursuant to the parties’ stipulation, it is hereby ordered that this case continues
     3    to be stayed, including all pre-trial and trial dates, until further order. The parties
     4    shall file a joint status report on or before April 2, 2021, informing the Court as to the
     5    status of the underlying claims and their views as to whether a continued stay is
     6    appropriate.
     7    IT IS SO ORDERED.
     8
     9    DATED: October 2, 2020                 /s/ John A. Mendez
                                                 THE HONORABLE JOHN A. MENDEZ
   10                                            UNITED STATES DISTRICT COURT JUDGE
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
5198812
          JOINT STATUS REPORT AND REQUEST TO CONTINUE STAY OF ALL PROCEEDINGS;
                                         ORDER
